 

 

 

 

 

 

 

 

 

 

 

 

 
   

UN;TED STATES DISTRL;C£'!§/`COBRT "

\_,» z \, § i

.. ' - SOVTHER_N D‘ISTRIC_T °l§limwz¥°% iam :*z~J
l jf/§//§§)M// 5///?§ e¢/~<’j 013/1

    

 

 

.Write»the full name of each`plaintiff. 4 . ‘ ` ` b . ll'\€'"aé me nurr`\berifone has_been z 7
~ . v ,- _ ` 4 . ` ~ - assigned)- .
` ‘ . ___ 'F‘S“i“$*" ' ` ' -COMPLA_INT
‘H@/%¢W%)f/K 532¢>51/;&»<§¢@;,>@¢/¢ <P“°S°“er>~
_ ‘ _ _ l _ _ n v , ' Doyou wantajury diaj?

 

UYes _ DNo

 

 

' Write the full name of each_ defendant |f you cannot fit the '
' names of all of the defendants'in` the space provided, please
write` "see attached'-’ in the space above and attach an f .
additional sheet of paper with the -fuli list -of names. The `
names listed above-must be identical to those contained in

` Section lV; ' \»

 

 

 

` . NOTICE` _4 _
` The public ca_n‘ access electronic'court filest l=or privacy and security reasons, papers filed
_w`ith the court should therefore not contain: an individual's full social security number or full
` birth date; the full na'n'_ce of a_person known to be` a minor; or a complete financial account
number. A filing may~include only: the last- four digits of a_social security number; the year of -

an individua|'s. birth;- a'm'inor's initials; and the' last four digits of a financial'account number. _ ‘
. -See Fe_dera| Rule.of Civ`il i’rocedure 5.2. ' . '

 

 

’ hev. 5/20/16 ' `

 

\

I. LEGAL _BASIS EOR CLAIM

` State below the federal legal basis for your_ cia'im, if known. This form

is_ designed primarily for

y prisoners challenging the constitutionality of their conditions of confinement; those claims are
` often brought under 42 U.S.C. § 1983‘(again'st state, county, or municipal defendants) or in 5

”Bivens" action (against federal defendants)‘.

'Violation of my federal constitutional'rights _

 

 

,, . .

ix. » 'PLAINTIFF INFoRMA'rIoN`

_ ` Orher= ' di”u@/ioéi///i/ii¢;%iiii;/551/AijMMMM¢¢p ¢D ,

yFirst Name . "Midd|e initial ' Last'Naimel

~ /i///,;i

Each plaintiff must provide the following information§ Attach additional pages if necessary.

S_tate any other names (or~ different forms of your name) you have ever'used, including any name .'

. you have used in previously filing a.`lawsuit._

-_ - joe/im- /Zi@e/¢:'Sé 1:“//:5“0€>/"7@'.

'Pri_soner lD ll (if you have previously been in another agency'_s custody, please specify each agen'¢y

and the lD number (such as your DlN or NYSlD) under which you<we_re held)

 

 

`MO;¢%&)'#N.¢; />€i{€m@r//i @€///éf

 

 

Current Place of Deten_tio_n

/25 5/;§55¢ iffir/@i#ff~ ,
institutional Address __ , l _ nn l l \"“
A/@/ %i/K~. ~ " ~ /i'/‘a/ ' ` /%QJ§?~ t

 

County,Cit//y ` ` ' _ Stat/e_
~ iii. PRIsoN_ER s'r_ATus '

m " Pr_eeiai detainee _

l:i Civiny combined detainee
'El munigmien detawee ' '
El Convicted and sentenced prisoner
l'_`l cher: l 4

lndi/cate below whether `you are a prisoner or other confined person :‘4 '

Zip Cor'le~ ` ~ `

 

lPage2 ' d

v iv.. DEFENDANT INFQRMA"HQN `

. To the best of your" ability, provide the following information for each defendant, if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
Make sur_e that the defendants listed below are identical to those listed in the caption. Attach-'
additional pages as necessary. ’ ' ' _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendarit ]: _ _ . . 1 _
raismame test Name ' » f.. ~ shield-ii
§ ` ) . . ~ ~L ' 1 '
1‘-?//511/‘ diffsz /7/¢/// ll/_//:/e;/i/j /i)£"f“' _
Current lob 'litle (or other identifyi g info}rzation) `_» `
/Z// M/r/W//@ M 7’/ id ~ W;/W/'mi§
_ Current Work Address ` v _
/i/¢Mi/HM - /M¢/ . ~ /r;>:':i>% ‘
' County,City . , _ §tate _ _ v Zip £ode
‘ Defen`daniz= . , . ` . . ' '
'. 4 lFirst Name LastName , . _ " Shi`eld# 4 _ ~.
Current_lob Title (or other.identifying information)
Current Work Address '
_ k , County, City _ l 4 State n Zip Code
.Defendant_ 3: " ‘ _ ' ' ` ` ' `
' rim Name _ ' Lasc_iiame" y 4 ' ~ 'shie_ld# .
__Eurrent Job Ti_tle (or other identifying information)
' Current Work Address
_ _ *Co-unt`y,` City . __ ' l .' State ' ` #Zi'p Code
Defendant_¢ `. - ' b ‘ ' ' ' '
- . First Name ' ~_Las_t Name. ' Shield#
_Current Job Titie (or other identifying information) - .
Current Work Address
county,r.~“»,ty . '. 1 stare ' , `zip cede "

l’age 3 l

'v. STA-TEMENT or cl_.AiM

vPlace(s,)ofocr,;i.irrence_: /_/ &_ ;/917% 579 '.

 

' Date(s) of occurrence »@(lcl/M,QRQE /i Z= @/ 7
_FACTS:

_State here briefly the FACTS that support your case. De`scribe what happened, how you were
harmed, and how each defendant was personally involved' in the alleged wrongful actions. Attach
additional pages as necessary. -

w 759 / /~l'é@l/:ilgl/ 9er M/gw/ 941/lag l/£i a We’r/lirg»... ,
l%l‘lllgl%'l`l lilll:lll§ lull/l all/lllll llaalll mal/law %lll~ _
_[A//’ /// V%Lf”dll /Syr'”`)(?//z\)/ /f)$ //A ///Wle§’/Q/}€%//Q g/M WW

~ l ;'/ = l l\illa/lall/Mh /llll>£l/<Z%ld/“lr/Jl/llllll% V
l j /2’§19 l\‘)l V/F)A f 9/~)919; //~Qlfg<'c;ig /A?/?) 41 '
v ‘.lal/\@l~li l\/ffil\il/€ 1459 /“/`/l/lll'll@ 157 lall/ lO)W/ilg

 

  
 

 

 

 

  
   
  

 

  
     
    

 

l /lll lig//
l _~ _:' §f'l.,‘}ll \» /~/l /7/!1,/ )U<i/A)/ /;\9797/£! /%9,////¢§)///2“;}9// 999/15
_- `;} ,/7;‘»? RJMMC hll(/;M r\’)///Al/;"l\')%zlf /?l/JC99'/%O </lj//' /KJ¢;€: 1 fl _,

` HAl / //1129120<9if 977 _/llM/\/l ll`r/l'llm ////?9//:£// 9'7£971,/ fill
///ll(D.`W ~g}l`/\gl/i‘/€/ /11A1/L/ 559992/%1/ 91')1;1:) lQ/g:;/c / ' /
ijn@l)/l@//ll/Q¢S'{rifli /r)/l/? WMUjM//al’/ '

ll/ gil/flaw lilng /i/ll:'ll //llalll %lreli~m<),%) ,~

§\¢)%§¢/’l///)//; 99/ lj Y/il*fé/ /l O/>;é:/p gi’z/ajl?gl/)/l ‘/1‘ l l

llglll/l llg ll/lllglllllll ll iga/ll ij§'Qllllllg /ll ~ - l
17 /'; /11/ul/ &€Cg§€)illQ/lgz%i>g lglll 555<"¢)<> //)_,l;_ l,.l.,l l

$L mo 000 5 /WAQllalilll/y§ film Qg“lc?/ il 957/ill gill/lo` },

, j" jua/115 7 - `_ -. ;" “' ’lZ£//l"i’f/j/Ml(/{\§’ % W/Z¢,l//Aj/ elk

glllll llllllll rlllllllllllll/l ll/llllg , 991

M@ ll»g iDi/?lf/ l’Fr/l%g/ la/"///l/Ul¢{lg)lll/) Jla 7%1@ //51529 g`; v,

   
 
 
  
  

 

 

     
  
  

  
 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lNJUluEsl

' _ lf you were injured a_s a result of these actions, describe your injuries and what medical treatment,
ifany, you required and received. ` '

4 l " 1/77/@:9 d §:;W /QHaglg/g:_< bell lllge#/<”§
` g 11 1211 ellllle~l/lll ll _

._`l;l lallll?llgy/ /lil/lll/lll`ll)egll`el;lj egggl/gl /<j l:‘)_l/l @l/j/l)l/ leg llll'l/M gel

    

 

 

 

 

 

 

 

. _ l l l _ '“ W "' , , - ;./ _ ~ '

leiin fell 1911/1792 belle eeg 951 allege legal llel,<ell§
. 1 " _ l`~ v l - ~ ' ‘ ~ `“ / l ' 3

~!§llalal.allg< ll ll/\ glen Well< allee /:?lalge$@l§ l

v`I. 'RELIEF

Stat_e Briefly what money damages or other relief you want_ the court to order. `

. _. I M'PQ¢@/lr)§%l“l_/~ ?é'./:l fi{jlre/,MMOW )l’a/:l!//al?/l{e,ggaee>/lell ,!__‘l;‘»_:
dell/allw/, la/alJ/Mrrl;ll;llj;lla lllj 1722/1 l/ll/refl:ll~@. lZ'_>le / ll,£ §§A/ 2 - _
/l/€lll //learz j:?elegjz‘@ /;l,//l'lg€ ll /Qgglm@le°l<l g%leel/le /§,Ml/l%/??

  

v

/ll llel,ll/ llllll;l/lll?l ll ell //li°l /ll all ,

 

 

 

 

 

 

- vn. PLAINTIFrfs cERTii=ch-TIQN _AND wAR_NINGs

_ By sighing_ below 1 certify to the best of my wowledge,' infonnauon,iahd belief that '(1) the

complaint is not being presented for an improper purpose (such as to harass, cause unnecess
delay, or needlessly increase the cost-of litigation); (2) the claims are supported by existing law -
or by a nonfrivoloi.is argument to change existing law; (3) the factual Conten_tioris have 4
evidentiary support or, if_ specifically so identiiied, will likely.have evidentiary support after a
reasonable opportunity for further investigation or discovery; an_d (4) the cpmplaint.otherwise
complies with the requirements .of Federa_l' Rule of 'Civil Prooedure 11. ' ` ' ‘

. d l understand that if l file three or inore cases while lain a'-priso_n'e"r thatare &snussed as

t

fn`volous, malicious, or for failure to state a _claim,"l maybe denied informu pauperig_gtatu's in

4 future cases. '

Ialso understand that prisoners inust exhaust administrative pronedu`res before filing amv action
in federal court about prison conditions, 42 U;S.C. § 1997e(a), end that my ease may be
dismissed if I have not exhausted administrative.iemedies as requined. -

I agree to provide the Clerk's Office with any. changes to my address. I understand that my __
failure to keep a current address on file with the Clerk's Offine may result in the dismissal of rny -

' CBS€. _ '

Each P|aintiff must sign and date,'the’ complaint Attach additional pages if necessary. if seeking.to
proceed without prepayment of_fees, each_plaintiff must also submit a'n |_FP appli¢_:atio_n. f

H>/i¢//¢ ~ ' ;.wwé»ewmwws
Dated .' 1 'P|aintlff’s_'Signature l .

L/ULUM-'iw\ -` p@ov%]'a,“g Wa/M<M£M

FirstName _ Mi delean Last Na'mem .,_ : . " ,- .
¥ MWWMM,DW;@»MW 495 wasn g+~ 4 ~
.Prison Address ' ` ‘ ' ' ` '

_ _.,¢M£~W >/W/<_ ' 1 " /l/"/ ‘ . /jn..c>'/;§

 

county, city - b ‘ 4 state _ zip code '

pate on which lam deliverihé this nomplaint to prison authorities for maili'ng: / § f 6 f / § l

 

Page 6 -

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECTION

 

 

 

 

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM §?frmo=g#;:otg§l*
DlSPOS|T|ON FORM neil nir.#save
Grievance/Request Reference #: l Date Filed: Facility:
NON-GR|EVABLE - STAFF CO|\/lPLAlNT 10/03/18 l\/lDC
Title of Grievance or Request: Category:
W|LKERSON, W|LLIA|V| B&C# 360-18-00176 NON-GR|E\/ABLE - STAFF COMPLA|NT

 

 

From |GRP inmate Statement Form, print or type short description of request/grievance P'ease be advised for the Second

 

time, i've had appts for medical treatment at Be||vue l-losp and l\/|anhattan Detention Center has failed to deliver mel
Second appt was yesterday 10/1/18 when l was scheduled to see a pulmouery specialist for pulmonary function test.
l\/ly housing officr woke me up on time, but nobody came to deliver me to Bellvue!

|'m a chronic Astmatic who suffering wit COPD and it the medical Dept is making appts to get the best care, how am l'm

supposed to receive it if l'm not delivered ?

 

P|ease Note: this is the an time this has happened First time l was not delivered to bellvue hosp for my Orthopedlc

Specialist Apptl Yesterday | wasnt delivered to my pulmonary functions test Appt Please l-lelp l\/le!

 

Action Requested by |nmate:

 

 

 

 

 

b b , b , sTEP 1:iNFoRMAL REsoLuTioN ,
Check one box:i:l Grievance I:I Request I§]Submlssion not subject to the |GRP process.

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows below.
Alternatively, |GRP staff shall provide an explanation for why the submission is not subject to the lGRP process

On 10/03/18 The OCGS reviewed your complaint and determined that it is not under the purview of the OCGS; however it
will be forwarded to the Head of the Facility for further investigation

Your requested action is l\/lodified.

 

 

 

 

Are you satisfied with the proposed resolution’?

l:l Yes, | accept the resolution mb

,`-“”wamm"\‘
| request a formal hearing of the inmate Grievance Reso| ion Committe\a within 5 business days from notification of the
proposed resolution | understand that if my submissiom:ii/olves a requ st to exercise religious beliefs or practices not
currently available, then the Committee on Religious Acco Wodations will re,v%yv my request

`-ss.,.,

 

lnmate's Signature: Date: /G/rl/ey,a,r.,;}cg$upé§?visorfs,;§ignature: Date:

'/0»“/_0*/§1§

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM ;;>frrn()=;17o1lng
DlSPOS|TlON FORM Attachment - C Rei.': Dir.#3376

 

 

 

 

li this is a submission not subject to lGRP process, DOC Grievance Supervisor must choose its category and write down the

next Steps for the inmate' ij l\/ledical staff, e.g., complaints regarding quality of

 

l:l Staff~on-inmate non-sexual assault (use of force) allegation care, request for second medical opinion
l:l Staff-on-inmaie sexual assault/abuse allegation [:l l\/|ental health staff, e.g., complaints regarding
[:l Staff-on-inmate non-sexual harassment quality of care, request for second medical opinion
l:i lnmate-on-inmate non-sexual assault allegation l:l Request for`protective custody (fear for safety)
I:l lnmate-on-inmate sexual assault/abuse allegation [] Request for accommodation due to disability
m |nmate-on-inmate non-sexual harassment allegation l:l inmate disciplinary process and dispositions
l:l Status as an intended contraband recipient, enhanced l:] Freedom of lnfomation law request
restraint, Red lD, or centrally monitored case inmate l§_l Other
Next Steps? Date of Dead!ine for Status
FORWARDED To THE HEAD oF THE FAciuTY update from Relevant Entity: N/A

 

 

|nmate's Signature: Date: Grievance Supervisor's Signature: Date:

 

 

 

 

STEP 2: FORMAL HEARlNG OF |NMATE GR|EVANCE RESOLUTION COMM|TTEE

Formal Hearing Disposition:

 

 

 

 

 

 

 

Date returned to inmate: lGRC l\/|embers Signatures:

 

 

 

 

Please decide within five business days of receipt whether to appeal (Checl< one box below.)
l:] Yes,y | agree with the |GRC hearing disposition
[:] No, l disagree with the lGRC hearing disposition and seek to appeal to the Commanding Officer.

 

|nmate's Signature: Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 3: APPEAL TO THE COMMAND|NG OFFlCER
Grievance Supervisor must check only one box below.

l:l Grievance forwarded to the Commanding Officer for action upon |GRC recommendation
l:l Grievance not forwarded to the Commanding Ofiicer (explain):

 

 

Grievance Supervisor's Signature: Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON
|NMATE GR|EVANCE AND REQUEST PROGRAM E?fr[“(;;17o1/2§R
DlSPOSlTION FORM Ref':: Dir.#3376
Grievance/Request Reference #: Date Fiied: Faciiity:
T440/18 09/25/18 lVlDC
Titie of Grievance or Request: Category:
WlLKERSON, WlLl_iAM B&C# 360-18-00176 #14- lVlEDlCAL

 

 

From iGRP inmate Statement Form, print or type short description of request/grievance: Dear Grievance |.m in dire need of

 

medical attention regarding my right hip. This is my 3rcl request for pain medication and as of yet, i've still havent seen the
Ortheropedic specialist at belluve. The pain is unbearable and |'m really laboring when walking and sitting. Can you pis

address the medical staff and inform them that im suffering because going to sick call on a daily basis is pointlessl Thank you
William Wikerson 3601800176

 

 

 

Action Requested by lnmate:

 

 

 

 

 

g y y STEP 1: |NFORMAL RESOLUT|ON
Check one box:@] Grievance I:] Request [:]Submission not subject to the lGRP process.

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows below.
Aiternativeiy, iGRP staff shall provide an explanation for why the submission is not subject to the lGRP process.

On 09/27/18 The OCGS reviewed your statement and was in contact with l\/lDC Clinic to learn that a Referral has been made
for you to go to see a Orthopedic Specialist.

Your requested action is Accepted.

 

 

 

Are you satisfied with the proposed resolution?

I:lYes,laccepttheresolution. mo 616ch X li"~'O‘/J"/€` &e% J/(LDR /`€j~`

l request a formal hearing of the inmate Grievance Resolution Committe within 5 business days from notification of the
proposed resolution. l understand that if my submission invol es a requ t to exercise religious beliefs or practices not
currently availabie, then the Committee on Religious Accommoda 'ons will rev w my request

 
  

 

lnmatels Signature: Date:

t/U/U/\/.UUM \\

Grievance

 

pervisor's%" ' ~ ature:
Sign\\

WW.MW,.V_,~»:»QW,W”WW.WW_..,,NW

W..W~

w””

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM ;?frfn‘)=g¢z1`/(,1/$§R
DISPOSITlON FORM Attachrnent ~C Ref'.': Dir.#3376

 

 

 

if this is a submission not subject to lGRP process, DOC Grievance Supervisor must choose its category and write down the

next Steps for the inmate m i\/ledlcal staff, e.g., complaints regarding quality of

 

l:| Staff-on-inmate non-sexual assault (use of force) allegation care, request for second medical opinion
[:I Staff-on-inmate sexual assault/abuse allegation l:] Mental health staff, e.g., complaints regarding
[:l Staff-on-inmate non-sexual harassment quality of care, request for second medical opinion
I:] lnmate-on-inmate non-sexual assault allegation i:l Request for protective custody (fear for safety)
[] lnmate~on-inmate sexual assault/abuse allegation l:] Request for accommodation due to disability
['_'I lnmate-on~inmate non-sexual harassment allegation [:I inmate disciplinary process and dispositions
l:] Status as an intended contraband recipient, enhanced I:] Freedom of lnfomation law request
restraint, Red lD, or centrally monitored case inmate l:l Other
N€Xt St€i)$f Date of Dead!ine. for Status

Update from Reievant Entity: N/A

 

 

|nmate's Signature:‘ Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 2: FORMAL, HEAR|NG OF lNMATE GR|EVANCE RESOLUTION COMM|TTEE

Formal Hearing Disposltion:

 

 

 

 

 

 

 

Date returned to inmate: lGRC l\/lembers Signatures:

 

 

 

 

Please decide within five business days of receipt whether to appeal (Check one box below.)
I:l Yes, l agree with the lGRC hearing disposition
I:I No, l disagree with the lGRC hearing disposition and seek to appeal to the Commanding Officer.

 

|nmate's Signature: Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 3: APPEAL TO THE COMMAND|NG OFF|CER
Grievance Supervisor must check only one box below.

[:l Grievance forwarded to the Commanding Officer for action upon lGRC recommendation
l:l Grievance not fon/varded to the Commanding Officer (explain):

 

 

Grievance Supervisor‘s Signature: Date:

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF_ CORRECTION

 

 

   

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM §?frwo=g*z:o}$§'*
DlSPOSlTlON FCRM Ref.': Dir.#3376
Grievance/Request Reference #: 151040 Date Fiied: Faciiity:
WlLLlAM WlLKERSDN 360-18-00176 9/17/18 MDC
Titie of Grievance or Request: Category: 14

MEDlCAL

 

 

From lGRP inmate Statement Form, print or type short description of request/grievance |'m in dire need of pain medication
for my right hip and right knee, both of which needs to be replaced This is my second request to go to Belivue Hosp to see
an orthopedic specialist -and l‘m still waiting in pain l cant sleep and walking is a pain Please Help mel

 

Action Requested by inmate: To see an orthopedic specialist asap and recieve medications to relieve the pain until |'m able
to get HlP replacements and knew replacements

 

sTEP1: lNFoRMAL REsoLuTioN ` ` `

Check One bOX; XGrievance Request Submission not subject to the lGRP process

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows below.
Tasked out to medical for further review.

 

Are you satisfied with the proposed resolution?
Yes, l accept the resolution No
l request a formal hearing of the inmate Grievance Resolution Committee within 5 business days from notification of the

proposed resolution | understand that if my submission involves a request to exercise religious beliefs or practices not
currently availabie, then the Committee on Religious Accommodations will review my request

 

|nmate's Signature: Date: 9/17/18 Grievance Supervisor‘s Signature: Date: 9/‘| 7/18

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

 

 

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM ;?frfnorg¢;17o1/$§R
DlSPOSlT|ON FORM Rer.': Dir.#3376
Grievance/Request Reference #: 144465 Date Fiied: Faciiity:
WlLLlAM WlLKERSON 360-18-00176 8/24/18 MDC
Titie of Grievance or Request: Category: 14

MEDlCAL

 

 

From lGRP inmate Statement Form, print or type short description of request/grievance: l'm not getting the medical attention
l need for chronic pain in my right hip. l was scheduled to see a DR in Beilevue and when l went thee l didn't see anyonel l'm
in dire need of pain medication or approved to have hip replacement surgery because the muscle relaxers and motrin are not
working. Please help me the pain is becoming unbearable!ll

 

Action Requested by inmate: Hip replacement surgery immediately!l

STEP 1: |NFORMAL RESGLUT|ON
Check one box: X Grievance Request Submission not subject to the lGRP process.

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows beiow.
Aiternativeiy, lGRP staff, shall provide an explanation for why the submission is not subject to the lGRP process

Tasked out to medical for further review.

 

 

 

Are you satisfied with the proposed resolution?
. `\
Yes, l accept the resolution @

l request a formal hearing of the nmate Grievance Resolution Committee within 5 business days from notification of the
proposed resolution l understand that if my submission involves a request to exercise religious beliefs or practices not
currently available, then the Committee on Reiigious Accommodations will review my request

 

|nmate's Signature: Date: 8/24/18 Grievance Supervisor‘s Signature: Date: 8/24/18

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

   

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM ;?frf“o=gf;:oi/$§R
DlSPOSlT|ON FORM Ret.': Dir.#3376
Grievance/Request Reference #: 138287 Date Fiied: Faciiity:
wlLLlAM wlLKERsoN 360-18-00176 8/3/18 MDC
Titie of Grievance or Request: Category: 14

MEDlCAL

 

 

From lGRP inmate Statement Form, print or type short description of request/grievance: for the second time l was denied
medical treatment at Believue Hospital Orthopedic center. the first time | was scheduled to go to Believue and l was never
taken to my apt from MDC. the second time- July 31, l went to Believue and spent 12 hours waiting to see a DR and no DR
came to see mel l suffer with excruciating pain in my right hip and l'm praying to get a hip replacement in the mean time, l'm
hoping to get the proper pain relief medications that will help subside this pain. l already take an average of 6 non aspirin
daily but that only does about 10% of the pain relief.

 

Action Requested by inmate: l need to see a specialist and get the right medications until l can have the surgery. Please
help me, l'm really getting tired of this!l!

_________________________________-
STEP 1: lNFORMAL RESOLUT|ON

Check one box: X Grievance Request Submission not subject to the lGRP process

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows below.

Aiternativeiy, lGRP staff shall provide an explanation for why the submission is not subject to the lGRP process

Tasked out to medical for further review.

 

Are you satisfied with the proposed resolution'?

Yes, l accept the resolution /®Z

l request a formal hearing of the inmate Grievance Resolution Committee within 5 business days from notification of the
proposed resolution l understand that if my submission involves a request to exercise religious beliefs or practices not
currently available, then the Committee on Religious Accommodations will review my request

 

|nmate's Signature: Date: 8/3/18 Grievance Supervisor‘s Signature: Date: 8/3/18

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

   

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM ;?frinoigf/¢]Ol/$§R
DlSPOS|T|GN FORM Attachment ~ C Ret.'; oii.#ss"/e

 

 

if this is a submission not subject to lGRP process DOC Grievance Supervisor must choose its category and write down the

next Step$ for the mmate' i:l l\/ledicai staff, e.g., complaints regarding quality of

 

[:l Staff-on-inrnate non-sexual assault (use of force) allegation care, request for second medical opinion
[_:] Staff-on~inmate sexual assault/abuse allegation l:l i\/iental health staff, e.g., complaints regarding
[:I Staff»on~inmate non-sexual harassment quality of care, request for second medical opinion
{:l inmate~on~inmate non-sexual assault allegation i:] Request for protective custody (fear for safety)
i:] lnmate»on-inmate sexual assault/abuse allegation i:] Request for accommodation due to disability
[:] inmate-on»inmate non~sexual harassment allegation [:] inmate disciplinary process and dispositions
[:] Status as an intended contraband recipient enhanced i:] Freedom of lnfomation law request
restraint Red lD, or centrally monitored case inmate [:] Other
Ne><t StepS Date of Deadline for Status

Update from Relevant Entity:

 

 

inmate‘s Signature: Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 2: FORMAL HEAR|NG OF |NMATE GR|EVANCE RESOLUTlON COMM|TTEE

Formal Hearing Disposition:

 

 

 

 

 

 

 

Date returned to inmate: iGRC l\/iembers Signatures:

 

 

 

 

[:i Yes, l agree with the iGRC hearing disposition
[:i l\lo, l disagree with the lGRC hearing disposition and seek to appeal to the Commanding Officer.

 

|nmate's Signature: Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 3: APPEAL TG THE COMMAND|NG OFFlCER
Grievance Supervisor must check only one box below.

l:l Grievance forwarded to the Commanding Officer for action upon iGRC recommendation
[:i Grievance not forwarded to the Commanding Officer (explain):

 

 

Grievance Supervisor‘s Signature: Date:

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

 

 

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM E?frf“()=gf;'g/$§R
DlSPGS|T|ON FORM Re{: Dir. #3316
Grievance/Request Reference #: 133773 Date Fiied: Faciiity:
WlLLlAM WlLKERSON 360-18-00176 7/18/18 MDC
Titie of Grievance or Request: STAFF Category: NON-GR|EVABLE

COMPLAlNT

 

 

From lGRP inmate Statement Form, print or type short description of request/grievance: l’m grieving in reference to an
incident that occurred on the above date concerning being disbursed with a chemical agent by CO Frazier #15588 while
extractin another inmate by the name of l\/lyers. At that point and time l was never afforded decontamination or medical
assistance l experienced nausea, vomiting and constant bowel movements Officers allowed only certain amount of inmates
to be medically treated and decontaminated.

 

Action Requested by inmate: l would like staff and officers at l\/lDC retrained on how to handle a chemical agent and to be
able to afford medical assistance and decontamination of Directives. '

STEP 1: lNFORMAL RESOLUT|ON
Check one box: Grievance Request x Submission not subject to the lGRP process

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows beiow.
Aiternativeiy, lGRP staff shall provide an explanation for why the submission is not subject to the lGRP process

Not subject to the lGRP process; Forvvarded to the Warden.

 

 

 

Are you satisfied with the proposed resolution?

Yes, l accept the resolution N

l request a formal hearing of the inmate Grievance Reso|ution Committee within 5 business days from notification of the
proposed resolution l understand that if my submission involves a request to exercise religious beliefs or practices not
currently available, then the Committee on Religious Accommodations will review my request

 

|nmate's Signature: Date: 7/18/18 Grievance Supervisor‘s Signature: Date: 7/18/18

 

 

 

 

 

 

 

ClTY OF NEW YORK - DEPARTMENT OF CORRECT|ON

 

 

   

|NMATE GR|EVANCE AND REQUEST PROGRAM E;>fr[\t‘)=;1`l()1li1)§l?
DlSPOS|TlON FORM Attachment - C Ret::pir.#337e

 

 

 

 

if this is a submission not subject to lGRP process, DOC Grievance Supervisor must choose its category and write down the

next Steps for the inmate Ei i\/iedical staff, e.g., complaints regarding quality of

 

 

 

l:l Staff-on-inmate non-sexual assault (use of force) allegation care, request for second medical opinion
ij Staff-on-inmate sexual assault/abuse allegation I:I l\/|ental health staff, e.g., complaints regarding
l:] Staff-on-inmate non-sexual harassment quality of care, request for second medical opinion
[:] lnmate-on~inmate non-sexual assault allegation El Request for protective custody (fear for safety)
l:l inmate-on-inmate sexual assault/abuse allegation [:] Request for accommodation due to disability
m lnmate-on-inmate non-sexual harassment allegation l:l inmate disciplinary process and dispositions
I:] Status as an intended contraband recipient, enhanced I:l Freedom of lnfomation law request

restraint Red lD, or centrally monitored case inmate i:] Other
Next ste'.,s: Date of Deadline for Status
FonARDED ro THE HEAD oi= iviEr)icAL sTAi=F update from Reievant Entity: N/A
|nmate's Signature: Date: Grievance Supervisor‘s Signature: Date:

 

 

 

 

STEP 2: FORMAL HEARlNG OF |NMATE GR|EVANCE RESOLUT|ON COMM|TTEE
Formal Hearing Disposltion:

 

 

 

 

 

 

 

Date returned to inmate: iGRC l\/iembers Signatures:

 

 

 

 

P|ease decide within five business days of receipt whether to appeal (Check one box below.)
l:i Yes, l agree with the lGRC hearing disposition
\:l No, l disagree with the lGRC hearing disposition and seek to appeal to the Commanding Officer.

 

|nmate's Signature: Date: Grievance Supervisor's Signature: Date:

 

 

 

 

STEP 3: APPEAL TO THE COMMAND|NG OFF|CER
Grievance Supervisor must check only one box below.

l:l Grievance forwarded to the Commanding foicer for action upon lGRC recommendation
ij Grievance not fon/varded to the Commanding Ocher (explain):

 

 

Grievance Supervisor‘s Signature: Date:

 

 

 

 

 

y 9 j /“` c y j /
(//,@ /Mi`tjtj \ M}//@?i”
ClTY OF NEW YORK - DEPARTMENT OF CORRECTION g i?

 

 

 

 

 

 

 

 

 

 

 

|NMATE GR|EVANCE AND REQUEST PROGRAM §?fr[“(;gf;1'/()1lng
DlSPOSlTlON FORM Ref:: Dir.#3376
Grievance/Request Reference #: Date Fiied: Faciiity:
NON~GR|EVABLE - lVlEDiCAL STAFF 07/09/18 l\/iDC
Titie of Grievance or Request: Category:
VViLKERSON, WlLLiAl\/l B&C# 360-18-00176 NON-GRiEVABLE ~l\/iED|CAL STAFF

 

 

From lGRP inmate Statement Form, print or type short description of request/grievance: My name is Wimam Wi|kerson

 

360180017, l suffer with chronic Asthma. l told the officer (Chen) that l was suffering with shortness of Breath at 9:30pm
l was not allowed to go to the infirmary until ii:30pm. l am totally not satisfied with the medical staff have at this facility,.

it l was in real emergency, i feel l would have been Deadl, its it right have a person suffering with chronic Asthma to not be

' V ' ' l ' ' l .. .. 's ' . .. ..
aliov\.le-d to get a Breathing T :n their =aciiity? = understand that its a holiday c c a. -v z ; .y '-

does not negate the facts that an asthmatic should be seen as soon as possible to prevent deathsi

`i'otaily not Satisfiedlli Wiikersonll

 

Action Requested by inmate:

 

 

 

 

 

 

 

STEP 12 lNFORMAL RESOLUT|ON
Check one box: i:l Grievance i:i Request [§ISubmission not subject to the lGRP process

The inmate Grievance and Request Program proposes to informally resolve your grievance or request as follows below.
Aiternativeiy, lGRP staff shall provide an explanation for why the submission is not subject to the lGRP process

On 07/09/18 The OCGS reviewed your complaint and determined to that it is not in the purview of the OCGS; however it will
be fon/varded to the l~iead of the l\/ledical Staff for further investigation

Your requested action is l\/iodified.

 

 

 

Are you satisfied with the proposed resolution?

l:l Yes, l accept the resolution l:l No

 

l request a formal hearing of the inmate Grievance Resolution Committee ` 5 business days from notification of the
proposed resolution l understand that if my submission involves a re est to/exercise religious beliefs or practices not
currently availabie, then the Committee on Reiigious Accommodations wil review /my re/q/uest

, s ft

|nmate's Signature: Date: lefevan e Supe;vi ' Signature: WM
, ”"‘ f iiiii““t”“

 

 

 

 

 

 

 

 

 

